Case: 1:19-cv-00392 Document #: 75 Filed: 06/18/21 Page 1 of 1 PageID #:747


                       Law Office Of Jillian T. Weiss, P.C.
                                     Attorneys at law
                                    774 Fourth Avenue
                                         No. 320173
                               Brooklyn, New York 11232-9997
                                          ------------
                                      (845) 709-3237
                                    FAX: (845) 684-0160

       Jillian T. Weiss                  Joseph D. Williams                     Henry E. Jones
   jweiss@jtweisslaw.com              jwilliams@jtweisslaw.com        hejones@jtweisslaw.com
   Direct: (845) 709-3237               Direct: (917) 705-4333          Direct: (212) 365-8849
         Admitted in                         Admitted in                          Admitted In
New York and New Jersey Only               New York Only                        New York Only



VIA ECF

June 18, 2021

Hon. John J. Tharp, Jr.
United States District Court
Northern District of Illinois – Eastern Division
327 S. Church St.
Rockford, IL 61101

Re:     Emma Todd v. JB FOR GOVERNOR, an Illinois not-for-profit corporation, et al.,
       Case No. 1:19-cv-00392

Your Honor:

       I represent Plaintiff Emma Todd in the above referenced matter. Defendants moved
for Summary Judgment in this case on January 31, 2020. [ECF No. 39]. After Plaintiff’s
response papers filed on February 28, 2020 [ECF No. 49], and Defendant’s reply on March
6, 2020 [ECF No. 56], the motion was fully submitted on March 6, 2020, a little over fifteen
months ago.

       I am sure that this matter is being diligently pursued amidst the press of the court's
business and the COVID-19 crisis. However, my client has inquired the status from me,
and would appreciate any information that may be available.


Respectfully,

/s/ Jillian T. Weiss

Jillian Weiss
